Case 1:18-cr-00045-RGA Document 77 Filed 06/17/21 Page 1 of 2 PageID #: 931




                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


 UNITED STATES OF AMERICA,                          )
                                                    )
                  Plaintiff,                        )
                                                    )
         v.                                         )                 Crim. No. 18-45-RGA
                                                    )
 PATRICK TITUS,                                     )
                                                    )
                                                    )
                  Defendant.                        )


                                               ORDER


         WHEREAS, the Court having held a Daubert Motion hearing and Pretrial

 Conference on June 16, 2021, and the parties having made various representations, and

 the Court having made various rulings during the proceedings, sometimes in reliance

 upon those representations;

         IT IS ORDERED that the Government’s sealed omnibus motion (D.I. 49) and

 supplemental motion to exclude (D.I. 56) are DENIED without prejudice to specific

 objections at trial regarding Dr. Warfield’s testimony. The motions, as to Mr. Sullivan

 (pending a further submission by Defendant and voir dire as to qualifications 1) and Dr.

 Mack, will be taken under advisement.

         IT IS FURTHER ORDERED that the defendant’s motion in limine to limit the

 universe of patient files (D.I. 66) is DENIED without prejudice to objection to specific


 1
  The Court did not set a hearing date. The Court would prefer to do the voir dire at some other than
 immediately before Mr. Sullivan’s testimony. The parties should meet and confer about a proposal for
 when to do it. One possibility would be on Friday, July 16, when the jury will be off.
Case 1:18-cr-00045-RGA Document 77 Filed 06/17/21 Page 2 of 2 PageID #: 932




 references to patients who are referenced in the first fourteen counts of the indictment or

 who are outside the 300 patient files. The defendant’s motion in limine to exclude

 references to cash payments and distance traveled by patients (D.I. 67) is DENIED

 without prejudice to renewal should the Government’s expert’s expertise not extend to

 those two topics. The Government’s motion in limine to preclude acts of good conduct

 (D.I. 68) is DISMISSED as premature and without prejudice to specific objections at

 trial. The Government’s motion in limine to admit patient files and prescription drug

 monitoring program data (D.I. 70) is GRANTED. The Government’s motion in limine to

 admit evidence of state investigations and death of patient G.S. as intrinsic evidence (D.I.

 71) will be taken under advisement pending the defendant’s submission due on June 25,

 2021.




 Date: 6/17/2021                              /s/ Richard G. Andrews_____________
                                              UNITED STATES DISTRICT JUDGE
